Citation Nr: 1236029	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  99-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as secondary to the service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1977 and from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that in relevant part denied the Veteran's request to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as secondary to asthma.  During the course of the appeal the file was transferred to the RO in Waco, Texas, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Board issued a decision in January 2001 that reopened the claim of service connection and remanded the case to the AOJ for development of the merits.  The Board subsequently remanded the case to the AOJ for further development in September 2003 and March 2006.

The Veteran testified before the RO's Decision Review Officer (DRO) in July 1999 and November 2006.  Transcripts of those hearings are of record.  

In May 2010 the Board issued a decision that in relevant part denied service connection for a psychiatric disorder.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in March 2011 granting a Joint Motion for Partial Remand of the Parties (Joint Motion) that vacated the Board's decision regarding the claim for service connection.

In October 2011 the Board remanded the case to the Originating Agency for actions in compliance with the Court's Order.  The file has now been returned to the Board for further appellate review.



The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the case must once again be remanded to the Originating Agency.

As noted in the Introduction, the Board denied the claim by a decision in May 2010.  That decision was vacated by a Joint Motion of the Parties, as incorporated by the Court's Order in March 2011.  The Joint Motion observed that the Board had relied on a VA psychiatric examination in August 2009 that was inadequate because, while the psychiatrist provided an opinion stating the Veteran's claimed psychiatric disorder was not proximately caused by or a result of the service-connected asthma, she had failed to address whether the psychiatric disorder was aggravated by asthma.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board accordingly remanded the case back to the Originating Agency in October 2011, requesting that the case be returned to the same examiner for an addendum opinion addressing whether the Veteran's service-connected asthma has aggravated the claimed psychiatric disorder.  The examiner provided a review opinion in January 2012, but that opinion essentially reiterated the previous opinion regarding proximate causation without addressing aggravation.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, after obtaining any additional relevant treatment records to ensure a fully informed opinion is obtained, another opinion should be sought as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the places at which he has received any treatment for his psychiatric disability and his asthma since 2009, and then attempt to associate with the file, copies of the records of that treatment.  

2.  After obtaining any additional records of treatment, return the file to the VA psychiatrist who performed the examination in August 2009 and subsequently issued the review opinion in January 2012 for an addendum opinion specifically addressing whether the Veteran's service-connected asthma has aggravated the claimed psychiatric disorder (i.e., the examiner should state whether it is at least as likely as not that the asthma has caused a permanent increase in severity of the psychiatric disorder).

If the examiner determines the psychiatric disorder was aggravated by asthma, the examiner is further asked to provide an assessment of the additional degree of disability caused by the asthma, above and beyond the normal course of the disorder.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.  

3.  Then, the Originating Agency should readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


